Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to October 31, 2019.
The amended title is acceptable.  In view of the amendments to the claims and arguments presented, the rejections of record under 35 USC 102(a)(1) are hereby withdrawn.  Note that preferred Markush terminology is "selected from the group consisting of", see claims 19 and 22.
The point of novelty may reside in the standardization of the Salvia extract.  In paragraph 100 of the present specification, the 15,16-dihydrotanshinone catechin shows a remarkable inhibitory effect on androgen related activity.  However, this has not been clearly claimed.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15, 19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over each of Wang and Zheng.
Wang (J of Steroid Biochemistry & Molecular Biology) entitled "The Prevention and Treatment Effects of Tanshinone IIA on Oestrogen/Androgen Induced Benign Prostatic Hyperplasia in Rats" supplied by Applicants, teaches in the abstract, an extract of Salvia containing tanshinone for treating BPH.  The extract downregulated the expression of androgen receptor.  On page 28 column 2 last paragraph tanshinones include tanshinone1, IIA, IIB and others.  On page 29 column 1 first full paragraph the AR signaling pathway was inactivated and is related to treating BPH.
Zheng (Int J of Traditional and Natural Medicines) entitled "Salvia miltiorrhiza Bunge:  Bioactive Compounds and Bioactivities" teaches in the abstract, tanshinone compounds and others in Salvia extract for treating.  On page 53 second paragraph the compounds include hydroxytanshinone and others.  On page 55 Extraction Methods teaches extracting tanshinones with alcohols and water.  On page 63 prostate cancer treatment is discussed with 5,16-dihydrotanshinone (which appears to be the same as 15,16-tanshinone).  
The claims differ from the above references in that they specify the tanshinone concentration in the extract.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to select a desired concentration of tanshinones because one can purify and isolate tanshinones to a desired degree from Salvia extract and the references teach tanshinones are the active components of the extract which are purified to a high degree.

Applicant's arguments filed 9/28/22 have been fully considered but they are not persuasive.
Applicants response argues that the cited references do not teach the tanshinones are 2 – 70% of the total weight of the Saliva extract as now claimed.  Wang teaches administering 100% tanshinone in oil for treating BPH which would not contain the other components of Salvia extract.  Further, the functions of the treating in claims 19 and 22 are not seen in the references.  Zheng discloses the Salvia extract including tanshinone for treating cancer cells and not BPH or alopecia.  Wang is silent regarding 15,16-dihydrotanshinone.
It is the examiner's position that no criticality is seen in the claimed concentration of tanshinones of 2 – 70%.  Applicants have not shown a distinction between treating with tanshinones alone and treating with tanshinones plus other components of Salvia extract, but claim that a tanshinone is an effective component.  Regarding the mechanisms of the extract as claimed in claims 19 and 22, such mechanisms would be inherent in administering tanshinones which are known to have hormonal effects.  Zheng teaches on page 63 last paragraph under 4.2.3, tanshinones inhibit androgen receptor nuclear translocation, decrease protein and mRNA abundance of androgen receptor and its target prostate specific antigen, and stimulate proteasomal degradation of androgen receptor.  Reducing effects of the primary androgen, testosterone, is known to be effective to treat both alopecia and BPH.  Regarding 15,16-dihydrotanshinone, Wang discusses several different tanshinones and 15,16-dihydrotanshinone appears to be a known component of Salvia extract and is specifically taught by Zheng.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RALPH J GITOMER/Primary Examiner, Art Unit 1655